Title: IV. Secretary of State to the President, 23 December 1790
From: Jefferson, Thomas
To: Washington, George



Thursday. 3. aclock. P.M. Decr. 23. 1790.

Th: Jefferson has the honour to inform the President that a gentleman leaves town early tomorrow morning for New-York from whence a vessel sails on Monday for Liverpool, on board which will go a passenger who may be trusted with any letters for London.
Th:J. proposes to make up his packet to-night. Can the President give him previously a half hour, for the communication of the letter to Johnson in it’s final form, and for another subject? He will be at Mrs. House’s till five aclock where he will receive his orders, or as he returns from thence home.
